UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/15 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for the series, as appropriate. Dreyfus/Standish Global Fixed Income Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus/Standish Global Fixed Income Fund ANNUAL REPORT December 31, 2015 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 6 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 9 Statement of Financial Futures 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 54 Important Tax Information 55 Board Members Information 56 Officers of the Fund 58 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus/Standish Global Fixed Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus/Standish Global Fixed Income Fund, covering the 12-month period from January 1, 2015, through December 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. 2015 was a year of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. Although several broad measures of stock and bond performance ended 2015 roughly unchanged, high levels of volatility prevailed across most financial markets. Among U.S. equities, moderate gains from consumer discretionary and health care stocks were balanced by pronounced weakness in the energy and materials sectors. Bonds also saw bifurcated performance, with municipal bonds and intermediate-term U.S. government securities faring well compared to high yield and emerging-markets debt. Market volatility is likely to persist until investors see greater clarity from the global economy. We expect to see wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets in 2016, suggesting that selectivity may be an important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through December 31, 2015, as provided by David Leduc, CFA, Raman Srivastava, CFA, and Brendan Murphy, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2015, Dreyfus/Standish Global Fixed Income Fund’s Class A shares achieved a total return of -0.61%, Class C shares returned -1.34%, Class I shares returned -0.28%, and Class Y shares returned -0.29%. 1 In comparison, the Barclays Global Aggregate Index (Hedged) (the “Index”), the fund’s benchmark, produced a total return of 1.02% for the same period. 2 Global bonds generally produced a mildly positive total return during 2015, but the fund’s exposure to higher yielding corporate-backed and emerging-markets securities dampened its results compared to the benchmark. The Fund’s Investment Approach The fund seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity, by normally investing at least 80% of its net assets in fixed income securities. The fund also normally invests at least 65% of its assets in non-U.S. dollar-denominated fixed-income securities of governments and companies located in various countries, including emerging markets. The fund generally invests in eight or more countries, but always invests in at least three countries, one of which may be the United States. The fund’s investments may include bonds, notes, mortgage-related securities, asset-backed securities, convertible securities, eurodollar and Yankee dollar instruments, preferred stock, and money market instruments. To protect the U.S. dollar value of the fund’s assets, we hedge most, but not necessarily all, of the portfolio’s foreign currency exposure. The portfolio managers focus on identifying undervalued government bond markets, currencies, sectors, and securities and de-emphasize the use of interest rate forecasting. The portfolio managers look for fixed income securities with the most potential for added value, such as those involving the potential for credit upgrades, unique structural characteristics, or innovative features. The portfolio managers select securities for the fund’s portfolio by using fundamental economic research and quantitative analysis and focusing on sectors and individual securities that appear to be relatively undervalued and actively trading among sectors. Mild Overall Returns Masked Heightened Market Volatility While the Index eked out a modestly positive total return in 2015, the year proved challenging for bond investors amid deteriorating global economic sentiment, falling commodity prices, and global economic instability. A moderate U.S. economic recovery remained intact, but Europe saw sluggish growth and China continued to struggle with a persistent economic slowdown. The year began with a degree of economic optimism when the European Central Bank announced a larger-than-expected quantitative easing program, Japan adopted a more stimulative monetary policy, and China reduced short-term interest rates and adopted long-awaited market reforms. These measures produced mixed economic results, however, and investors soon adopted more defensive investment postures. Selling pressure during the 3 DISCUSSION OF FUND PERFORMANCE (continued) ensuing “flight to quality” hurt riskier sectors of the global bond market, especially high yield corporate bonds and emerging-markets debt securities. Meanwhile, investment-grade corporate bonds from energy and materials producers were undermined by lower commodity prices. In contrast, demand was relatively strong for higher quality sovereign bonds, and with a few local exceptions longer term interest rates stayed low amid subdued inflationary pressures. In currency markets, the U.S. dollar strengthened dramatically during the first quarter of the year as investors seeking competitive yields flocked to U.S. Treasury securities, but currency values mostly stabilized over the remainder of the year. Higher Yielding Holdings Dampened Fund Performance The fund held relatively modest exposure to high yield bonds during the reporting period, but even a small allocation hurt performance compared to the benchmark. Among investment-grade corporate bonds, the benefits of our country allocation strategy were more than offset by declines among securities issued by energy producers and metals-and-mining companies. Relative results also were hampered by the fund’s positions in the emerging markets, particularly the Mexican peso, the Brazilian real, and Brazilian bonds. On a more positive note, the fund generally benefited from asset-backed securities and commercial mortgage-backed securities in the United States, where improving economic conditions helped support credit conditions. We focused mainly on automobile loan receivables and seasoned commercial mortgages, respectively. The fund also received positive results from European inflation-linked bonds and rallying bond markets in Spain and Italy. At times, we employed interest-rate futures, swap options, and currency forward contracts to establish our investment strategies. A More Defensive Investment Posture Many bond markets ended 2015 with attractive valuations, but we expect volatility to persist over the near term amid ongoing global economic uncertainty. In this environment, we have maintained light positions among investment-grade and high yield bonds, and we have established underweighted exposure to bonds in the United States and United Kingdom, where short-term rates are expected to rise. Instead, we have focused on bonds in countries, such as Australia and Canada, where rates are expected to fall. We have reduced the fund’s long position in the U.S. dollar, reallocating assets to more attractively valued currencies, such as the Mexican peso and Indian rupee. January 15, 2016 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. 4 High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives. A small investment in derivatives could have a potentially large impact on the fund’s performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and Class Y are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The Dreyfus Corporation has contractually agreed, until May 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund so that the annual fund operating expenses for Class Y shares do not exceed 0.50%. 2 SOURCE: FactSet— Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Global Aggregate (Hedged) Index provides a broad-based measure of the global investment-grade fixed income markets. The three major components of this index are the U.S. Aggregate, the Pan-European Aggregate, and the Asian-Pacific Aggregate Indices. The index also includes Eurodollar and Euro-Yen corporate bonds, Canadian Government securities, and USD investment-grade 144A securities. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus/Standish Global Fixed Income Fund Class A shares, Class C shares, Class I shares and Class Y shares and the Barclays Global Aggregate Index (Hedged) † Source: FactSet †† The total return figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 12/2/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for Class A shares. The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 7/1/13 (the inception date for Class Y shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus/Standish Global Fixed Income Fund on 12/31/05 to a $10,000 investment made in the Barclays Global Aggregate Index (Hedged) (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index provides a broad-based measure of the global investment-grade fixed income markets. The three major components of this index are the U.S. Aggregate, the Pan-European Aggregate, and the Asian-Pacific Aggregate Indices. The Index also includes Eurodollar and Euro-Yen corporate bonds, Canadian government securities, and USD investment grade 144A securities. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 12/31/15 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 12/2/09 -5.08% 2.85% 5.18% †† without sales charge 12/2/09 -0.61% 3.80% 5.66% †† Class C shares with applicable redemption charge † 12/2/09 -2.31% 3.02% 5.18% †† without redemption 12/2/09 -1.34% 3.02% 5.18% †† Class I shares 1/1/94 -0.28% 4.12% 5.85% Class Y shares 7/1/13 -0.29% 4.14% †† 5.86% †† Barclays Global Aggregate Index ( Hedged ) 1.02% 3.87% 4.36% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 12/2/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for Class A shares. The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 7/1/13 (the inception date for Class Y shares). 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish Global Fixed Income Fund from July 1, 2015 to December 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .84% for Class A, 1.57% for Class C, .52 % for Class I and .48% for Class Y, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2015 Bonds and Notes - 95.5% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Australia - 18.2% Australian Government, Sr. Unscd. Bonds, Ser. 137 AUD 2.75 4/21/24 47,000,000 34,244,608 Australian Government, Sr. Unscd. Bonds, Ser. 139 AUD 3.25 4/21/25 98,925,000 74,627,169 Australian Government, Sr. Unscd. Bonds, Ser. 141 AUD 3.25 10/21/18 289,520,000 217,977,665 Australian Government, Sr. Unscd. Bonds, Ser. 143 AUD 2.75 10/21/19 57,900,000 43,197,903 Belgium - .9% Belgium Government, Unscd. Bonds EUR 4.00 3/28/17 16,500,000 b Bermuda - .2% Digicel, Sr. Unscd. Notes 6.00 4/15/21 5,595,000 b Brazil - .3% Brazilian Government, Sr. Unscd. Bonds 5.00 1/27/45 10,550,000 Canada - 7.1% Canadian Government, Bonds CAD 1.00 8/1/16 62,500,000 45,320,517 Canadian Government, Bonds CAD 0.75 9/1/20 20,985,000 15,183,300 Canadian Government, Bonds CAD 2.50 6/1/24 65,600,000 51,997,849 Canadian Government, Bonds CAD 2.25 6/1/25 22,850,000 17,753,048 Canadian Government, Treasury Bonds CAD 3.50 12/1/45 10,210,000 9,573,950 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 2,768,752 b 2,008,461 Valeant Pharmaceuticals International, Gtd. Notes EUR 4.50 5/15/23 3,660,000 b,c 3,471,982 Chile - .3% Codelco, Sr. Unscd. Notes 4.50 9/16/25 5,425,000 b,c France - 2.8% Altice, Gtd. Notes 7.75 5/15/22 3,325,000 b 3,009,125 AXA, Jr. Sub. Notes EUR 5.78 7/29/49 1,500,000 d 1,669,863 AXA, Sub. Notes EUR 5.25 4/16/40 3,500,000 d 4,240,889 Engie, Jr. Sub. Notes, Ser. NC5 EUR 3.00 6/29/49 2,000,000 d 2,175,389 French Government, Bonds EUR 2.25 5/25/24 20,425,000 24,970,388 Pernod-Ricard, Sr. Unscd. Notes 5.50 1/15/42 3,180,000 b 3,214,614 9 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 95.5% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) France - 2.8% (continued) Societe Generale, Gtd. Notes 2.75 10/12/17 4,510,000 4,574,529 Societe Generale, Sr. Unscd. Notes EUR 2.38 2/28/18 5,300,000 d 6,023,299 Total, Jr. Sub. Notes EUR 2.63 12/29/49 7,300,000 d 7,029,188 Germany - 2.2% Allianz, Jr. Sub. Bonds EUR 3.38 9/29/49 3,100,000 d 3,290,615 Allianz, Sub. Notes EUR 5.63 10/17/42 4,300,000 d 5,476,534 Driver thirteen UG (haftungsbeschraenkt), Ser. 13, Cl. A EUR 0.05 2/22/21 2,198,368 d 2,376,025 German Government, Bonds EUR 2.25 9/4/20 190,000 228,938 German Government, Bonds EUR 2.50 8/15/46 24,420,000 33,138,611 Hungary - .1% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 1,400,000 b Iceland - 1.3% Icelandic Government, Unscd. Notes 4.88 6/16/16 8,402,000 8,549,127 Icelandic Government, Unscd. Notes 5.88 5/11/22 15,175,000 17,235,962 Ireland - .9% Irish Government, Bonds EUR 2.40 5/15/30 13,980,000 16,602,072 Irish Government, Bonds EUR 2.00 2/18/45 2,150,000 2,244,363 Italy - 11.4% Enel, Jr. Sub. Bonds 8.75 9/24/73 200,000 b,d 228,250 Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 2,165,000 2,571,693 Intesa Sanpaolo, Gtd. Notes 3.88 1/15/19 6,800,000 7,006,434 Intesa Sanpaolo, Sr. Unscd. Notes 3.88 1/16/18 3,585,000 3,677,891 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 1,075,000 1,246,969 Italian Government, Sr. Unscd. Bonds EUR 2.60 9/15/23 15,380,000 e 22,486,086 Italian Government, Sr. Unscd. Notes EUR 2.35 9/15/24 75,620,000 b,e 95,520,928 Italian Government, Treasury Bonds EUR 4.75 6/1/17 8,685,000 10,075,230 Italian Government, Treasury Bonds EUR 3.50 6/1/18 23,500,000 27,643,357 10 Bonds and Notes - 95.5% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Italy - 11.4% (continued) Italian Government, Treasury Bonds EUR 1.05 12/1/19 38,480,000 42,859,009 Italian Government, Treasury Bonds EUR 1.50 6/1/25 8,800,000 9,574,639 Italian Government, Treasury Bonds EUR 4.75 9/1/44 3,740,000 b 5,750,244 Telecom Italia, Sr. Unscd. Notes GBP 6.38 6/24/19 2,000,000 3,207,890 Japan - 5.8% Development Bank of Japan, Govt. Gtd. Bonds JPY 1.70 9/20/22 325,000,000 2,985,860 Japanese Government, Sr. Unscd. Bonds, Ser. 19 JPY 0.10 9/10/24 2,943,000,000 f 25,937,632 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 2,415,700,000 f 21,316,976 Japanese Government, Sr. Unscd. Bonds, Ser. 44 JPY 1.70 9/20/44 7,282,050,000 67,078,468 Mexico - .4% Banco Nacional de Comercio Exterior SNC, Sr. Unscd. Notes 4.38 10/14/25 7,100,000 b 7,029,000 Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 9,225,000 675,152 Morocco - 2.1% Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 16,510,000 18,138,985 Moroccan Government, Sr. Unscd. Notes EUR 4.50 10/5/20 9,950,000 11,750,552 Moroccan Government, Sr. Unscd. Notes 4.25 12/11/22 13,545,000 13,446,799 Netherlands - 3.5% ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 5,700,000 b 5,856,698 ABN AMRO Bank, Sub. Notes 4.75 7/28/25 9,350,000 b 9,337,377 Iberdrola International, Gtd. Notes EUR 1.13 1/27/23 1,400,000 c 1,494,854 Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 800,000 d 935,431 ING Groep, Jr. Sub. Notes 6.50 12/29/49 3,570,000 d 3,515,736 Netherlands Government, Bonds EUR 1.25 1/15/18 17,100,000 b 19,167,658 Netherlands Government, Bonds EUR 0.25 1/15/20 4,350,000 4,796,218 Rabobank Nederland, Gtd. Notes 3.38 1/19/17 2,565,000 2,622,700 Rabobank Nederland, Sr. Unscd. Notes EUR 3.88 4/20/16 1,325,000 1,456,259 Rabobank Nederland, Sub. Bonds EUR 2.50 5/26/26 6,080,000 d 6,677,349 11 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 95.5% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Netherlands - 3.5% (continued) Volkswagen International Finance, Gtd. Notes 2.38 3/22/17 3,825,000 b 3,812,519 Vonovia Finance, Gtd. Notes 3.20 10/2/17 1,585,000 b 1,600,970 Vonovia Finance, Gtd. Notes EUR 1.63 12/15/20 9,000,000 9,771,950 Norway - .4% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 61,700,000 b Peru - .3% Peruvian Government, Sr. Unscd. Bonds EUR 2.75 1/30/26 2,525,000 2,730,338 Peruvian Government, Sr. Unscd. Bonds 4.13 8/25/27 3,625,000 3,570,625 Poland - .9% Polish Government, Bonds, Ser. 0725 PLN 3.25 7/25/25 3,725,000 977,398 Polish Government, Sr. Unscd. Notes EUR 3.00 1/15/24 1,400,000 c 1,729,855 Polish Government, Sr. Unscd. Notes EUR 1.50 9/9/25 14,100,000 15,754,574 Serbia - .2% Serbian Government, Sr. Unscd. Notes 7.25 9/28/21 3,600,000 Singapore - 1.2% ABJA Investment, Gtd. Bonds 5.95 7/31/24 2,775,000 c 2,327,653 Singapore Government, Sr. Unscd. Bonds SGD 3.00 9/1/24 30,550,000 22,321,602 Slovenia - .2% Slovenian Government, Sr. Unscd. Notes 5.25 2/18/24 3,650,000 c South Korea - 2.0% Republic of Korea, Sr. Unscd. Bonds, Ser. 2506 KRW 2.25 6/10/25 47,170,000,000 Spain - 2.3% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 3,900,000 d 4,403,028 Santander International Debt, Gtd. Notes EUR 4.00 3/27/17 4,200,000 4,771,948 Spanish Government, Bonds EUR 2.75 4/30/19 16,250,000 19,072,527 Spanish Government, Bonds EUR 1.40 1/31/20 8,794,000 9,888,899 Spanish Government, Bonds EUR 5.75 7/30/32 4,375,000 6,903,777 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 1,600,000 1,963,675 12 Bonds and Notes - 95.5% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Supranational - .6% European Investment Bank, Sr. Unscd. Bonds CAD 1.25 11/5/20 15,050,000 b 10,932,650 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 2,800,000 2,082,468 Sweden - .1% Swedish Government, Bonds, Ser. 1047 SEK 5.00 12/1/20 19,885,000 United Kingdom - 3.5% HSBC Holdings, Sub. Notes 4.25 8/18/25 6,375,000 6,338,975 International Game Technology, Sr. Scd. Notes EUR 4.75 2/15/23 3,275,000 b 3,345,577 Lloyds Bank, Sr. Unscd. Notes EUR 4.63 2/2/17 1,975,000 2,250,955 Lloyds Bank, Sr. Unscd. Notes GBP 2.75 12/9/18 4,725,000 7,134,546 Lloyds Bank, Sub. Notes EUR 6.50 3/24/20 2,650,000 3,490,065 Lloyds Banking Group, Gtd. Notes 4.58 12/10/25 2,530,000 b 2,541,183 Royal Bank of Scotland Group, Jr. Sub. Bonds 7.50 12/29/49 2,500,000 c,d 2,609,375 Royal Bank of Scotland Group, Jr. Sub. Bonds 8.00 12/29/49 2,650,000 c,d 2,809,000 Royal Bank of Scotland Group, Sub. Notes 6.00 12/19/23 3,150,000 3,397,990 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 6,770,000 12,902,902 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 14,575,000 23,923,386 United States - 26.1% 1211 Avenue of the Americas Trust, Ser. 2015-1211, Cl. E 4.28 8/10/35 5,050,000 b,d 4,514,055 21st Century Fox America, Gtd. Notes 3.70 10/15/25 2,600,000 b 2,598,838 A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 1,427,667 b 1,431,447 AES, Sr. Unscd. Notes 7.38 7/1/21 3,045,000 3,121,125 Alcatel-Lucent USA, Sr. Unscd. Notes 6.45 3/15/29 3,205,000 3,257,081 Ally Financial, Gtd. Notes 3.50 1/27/19 3,310,000 3,272,762 Ally Master Owner Trust, Ser. 2012-1, Cl. D 2.29 5/20/20 6,000,000 5,968,620 American International Group, Sr. Unscd. Notes 4.88 6/1/22 2,600,000 2,811,720 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 2,760,000 2,760,235 AmeriCredit Automobile Receivables Trust, Ser. 2013-4, Cl. C 2.72 9/9/19 1,065,000 1,072,621 13 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 95.5% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 26.1% (continued) AmeriCredit Automobile Receivables Trust, Ser. 2014-4, Cl. C 2.47 11/9/20 4,600,000 4,583,237 AmeriCredit Automobile Receivables Trust, Ser. 2014-4, Cl. D 3.07 11/9/20 3,350,000 3,336,704 Aventura Mall Trust, Ser. 2013-AVM, Cl. A 3.87 12/5/32 2,305,000 b,d 2,411,070 BAE Systems Holdings, Gtd. Bonds 3.80 10/7/24 1,301,000 c 1,296,052 BAE Systems Holdings, Gtd. Bonds 3.80 10/7/24 2,800,000 b 2,789,352 Barclays Commercial Mortgage Securities Trust, Ser. 2013-TYSN, Cl. A2 3.76 9/5/32 1,245,000 b 1,303,148 Bear Stearns ALT-A Trust, Ser. 2004-2, Cl. 2A1 2.64 3/25/34 796,434 d 793,015 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.70 12/11/40 650,000 d 646,956 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PWR14, Cl. AJ 5.27 12/11/38 9,592,507 9,555,429 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR16, Cl. AJ 5.91 6/11/40 7,313,309 d 7,311,203 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 6.08 6/11/50 2,000,000 d 1,985,243 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.39 6/11/50 950,000 d 930,326 Branch Banking and Trust, Sub. Notes 3.63 9/16/25 7,850,000 7,933,422 Calpine, Sr. Unscd. Notes 5.38 1/15/23 3,665,000 3,307,663 Capital Auto Receivables Asset Trust, Ser. 2013-3, Cl. D 3.69 2/20/19 855,000 869,550 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. D 3.39 7/22/19 900,000 914,418 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. C 2.41 5/20/19 2,275,000 2,285,164 Capital Auto Receivables Asset Trust, Ser. 2014-3, Cl. D 3.14 2/20/20 2,850,000 2,839,776 Capital Auto Receivables Asset Trust, Ser. 2015-2, Cl. D 3.16 11/20/20 7,275,000 7,196,727 Carmax Auto Owner Trust, Ser. 2014-4, Cl. D 3.04 5/17/21 2,625,000 2,622,414 Carmax Auto Owner Trust, Ser. 2015-2, Cl. D 3.04 11/15/21 1,000,000 992,317 Celgene, Sr. Unscsd. Notes 5.00 8/15/45 4,270,000 4,303,024 Chrysler Capital Auto Receivables Trust, Ser. 2013-AA, Cl. D 2.93 8/17/20 5,100,000 b 5,116,447 Chrysler Capital Auto Receivables Trust, Ser. 2013-BA, Cl. C 2.24 9/16/19 1,135,000 b 1,124,731 Chrysler Capital Auto Receivables Trust, Ser. 2015-AA, Cl. D 3.15 1/18/22 3,100,000 b 3,074,968 14 Bonds and Notes - 95.5% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 26.1% (continued) Chrysler Capital Auto Receivables Trust, Ser. 2015-BA, Cl. C 3.26 4/15/21 3,500,000 b 3,500,638 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 4,120,000 4,197,831 Citigroup, Sub. Bonds 4.40 6/10/25 5,870,000 5,940,123 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. C 3.63 5/10/35 500,000 b,d 493,605 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. E 3.63 5/10/35 7,595,000 b,d 6,904,158 Citigroup Commercial Mortgage Trust, Ser. 2013-375X, Cl. E 3.63 5/10/35 1,918,198 1,743,719 Colony American Homes, Ser. 2014-1A, Cl. C 2.20 5/17/31 1,625,000 b,d 1,581,617 Commercial Mortgage Trust, Ser. 2006-C8, Cl. AJ 5.38 12/10/46 6,400,000 6,356,860 Commercial Mortgage Trust, Ser. 2013-CR10, Cl. A4 4.21 8/10/46 1,250,000 d 1,342,413 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. C 5.34 10/10/46 725,000 b,d 758,662 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. B 5.01 8/10/46 890,000 b,d 973,126 Commercial Mortgage Trust, Ser. 2013-WWP, Cl. B 3.73 3/10/31 1,225,000 b 1,231,824 Commercial Mortgage Trust, Ser. 2015-3BPX Cl. B 3.24 2/10/35 1,850,000 1,802,457 Commercial Mortgage Trust, Ser. 2015-3BPX Cl. D 3.24 2/10/35 2,455,000 2,264,737 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 887,992 925,890 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. D 4.37 9/15/37 9,350,000 b 8,970,527 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. E 4.37 9/15/37 3,525,000 b 3,205,875 Dell Equipment Finance Trust, Ser. 2015-1, Cl. C 2.42 3/23/20 6,880,000 b 6,825,897 Drive Auto Receivables Trust, Ser. 2015-AA, Cl. C 3.06 5/17/21 5,950,000 b 5,959,840 DT Auto Owner Trust, Ser. 2014-1A, Cl. C 2.64 10/15/19 900,000 b 901,242 DT Auto Owner Trust, Ser. 2014-1A, Cl. D 3.98 1/15/21 3,350,000 b 3,349,171 DT Auto Owner Trust, Ser. 2014-3A, Cl. D 4.47 11/15/21 2,500,000 b 2,502,580 DT Auto Owner Trust, Ser. 2015-2A, Cl. D 4.25 2/15/22 1,250,000 b 1,237,614 DT Auto Owner Trust, Ser. 2015-3A, Cl. B 2.46 11/15/19 4,700,000 b 4,676,588 DT Auto Owner Trust, Ser. 2015-3A, Cl. C 3.25 7/15/21 4,140,000 b 4,109,428 Dynegy, Gtd. Notes 7.38 11/1/22 3,425,000 2,996,875 Exeter Automobile Receivables Trust, Ser. 2015-1A, Cl. B 2.84 3/16/20 7,300,000 b 7,280,250 Extended Stay America Trust, Ser. 2013-ESH7, Cl. D7 5.52 12/5/31 1,000,000 b,d 1,004,910 15 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 95.5% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 26.1% (continued) Federal Home Loan Mortgage Corporation, Structured Agency Credit Risk Debt Notes, 2.82 8/25/24 1,991,263 d,g 2,013,135 Federal National Mortgage Association Connecticut Avenue Securities, Ser. 2014-C04, Ser. 1M1 2.37 11/25/24 2,271,989 d,g 2,283,709 Flagship Credit Auto Trust, Ser. 2015-2, Cl. A 1.98 10/15/20 2,628,998 b 2,618,272 Ford Credit Auto Owner Trust, Ser. 2014-A, Cl. B 1.71 5/15/19 1,750,000 1,744,998 Ford Credit Floorplan Master Owner Trust A, Ser. 2015-1, Cl. A1 1.42 1/15/20 8,355,000 8,293,232 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 4,620,000 4,666,547 Ford Motor Credit, Sr. Unscd. Notes 2.55 10/5/18 1,700,000 1,689,040 Frontier Communications, Sr. Unscd. Notes 8.50 4/15/20 2,455,000 2,467,275 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. EFX 3.38 12/15/19 3,620,000 b,d 3,377,655 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. FFX 3.38 12/15/19 1,640,000 b,d 1,519,267 General Electric, Jr. Sub. Notes, Ser. A 4.00 12/29/49 3,086,250 d 3,090,108 General Motors, Sr. Unscd. Notes 5.20 4/1/45 8,020,000 7,547,887 General Motors Financial, Gtd. Notes 3.10 1/15/19 4,475,000 4,471,697 Genesis Energy, Gtd. Notes 6.75 8/1/22 2,550,000 2,180,250 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. D 3.01 3/20/20 3,350,000 3,315,334 Goldman Sachs Group, Sub. Notes 4.25 10/21/25 3,960,000 3,937,535 Hewlett Packard Enterprise, Gtd. Notes 6.35 10/15/45 4,425,000 b 4,214,432 Hilton USA Trust, Ser. 2013-HLT, Cl. DFX 4.41 11/5/30 915,000 b 917,895 Hyundai Auto Receivables Trust, Ser. 2015-A, Cl. C 1.98 7/15/20 1,320,000 1,301,801 JP Morgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 3,050,000 d 3,409,916 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 2,575,000 2,592,655 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-LDP9, Cl. AM 5.37 5/15/47 5,835,000 5,937,898 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 5,390,000 d 5,496,173 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. AS 3.22 4/15/46 930,000 919,505 16 Bonds and Notes - 95.5% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 26.1% (continued) JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. B 3.50 4/15/46 1,775,000 1,748,894 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C24, Cl. B 4.12 11/15/47 6,885,000 d 7,034,049 JPMorgan Chase & Co., Sr. Notes 4.25 10/1/27 9,600,000 9,599,021 JPMorgan Chase & Co., Sub. Notes 3.88 9/10/24 3,490,000 3,478,005 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 1.11 11/25/36 22,227 d 21,207 Kraft Heinz Foods, Gtd. Notes EUR 2.00 6/30/23 5,300,000 5,828,468 LB-UBS Commercial Mortgage Trust, Ser. 2007-C7, Cl. AJ 6.45 9/15/45 8,100,000 d 8,358,247 Merrill Lynch Mortgage Trust, Ser. 2006-C1, Cl. AJ 5.91 5/12/39 6,340,000 d 6,326,085 Metropolitan Life Global Funding I, Scd. Notes 1.50 1/10/18 4,605,000 b 4,582,168 ML-CFC Commercial Mortgage Trust, Ser. 2007-9, Cl. AJ 6.19 9/12/49 1,625,000 d 1,622,270 Morgan Stanley, Sr. Unscd. Notes 4.00 7/23/25 3,450,000 3,559,755 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.87 4/15/49 5,692,000 d 5,795,300 Morgan Stanley Capital I Trust, Ser. 2007-IQ15, Cl. AJ 6.11 6/11/49 5,405,000 d 5,394,947 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 0.72 3/25/35 296,053 d 270,713 NRG Energy, Gtd. Notes 6.25 5/1/24 3,375,000 c 2,852,550 OneMain Financial Issuance Trust, Ser. 2014-2A, Cl. A 2.47 9/18/24 7,400,000 b 7,394,672 OneMain Financial Issuance Trust, Ser. 2015-1A, Cl. A 3.19 3/18/26 5,344,000 b 5,317,547 OneMain Financial Issuance Trust, Ser. 2015-1A, Cl. B 3.85 3/18/26 3,250,000 b 3,290,918 OneMain Financial Issuance Trust, Ser. 2015-2A, Cl. A 2.57 7/18/25 6,225,000 b 6,159,831 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 2,200,000 2,448,343 Quicken Loans, Gtd. Notes 5.75 5/1/25 3,695,000 b 3,533,344 Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. D 2.42 4/15/19 2,900,000 2,894,355 Santander Drive Auto Receivables Trust, Ser. 2014-1, Cl. B 1.59 10/15/18 3,800,000 3,798,900 Santander Drive Auto Receivables Trust, Ser. 2014-1, Cl. D 2.91 4/15/20 4,725,000 4,748,696 Santander Drive Auto Receivables Trust, Ser. 2014-4, Cl. D 3.10 11/16/20 4,985,000 4,987,253 Santander Drive Auto Receivables Trust, Ser. 2015-1, Cl. D 3.24 4/15/21 7,225,000 7,216,823 Santander Drive Auto Receivables Trust, Ser. 2015-2, Cl. D 3.02 4/15/21 2,375,000 2,338,750 17 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 95.5% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 26.1% (continued) Santander Drive Auto Receivables Trust, Ser. 2015-3, Cl. C 2.74 1/15/21 5,945,000 5,919,766 Santander Drive Auto Receivables Trust, Ser. 2015-3, Cl. D 3.49 5/17/21 1,550,000 1,537,638 Santander Drive Auto Receivables Trust, Ser. 2015-4, Cl. C 2.97 3/15/21 5,000,000 4,995,927 Scientific Games International, Gtd. Notes 10.00 12/1/22 3,105,000 2,220,075 Sinclair Television Group, Gtd. Notes 5.63 8/1/24 2,300,000 b 2,245,375 Southwestern Energy, Sr. Unscd. Notes 4.95 1/23/25 5,825,000 c 3,677,031 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 2.41 12/15/22 4,850,000 b 4,837,879 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 3.45 12/15/22 3,450,000 b 3,446,112 Springleaf Funding Trust, Ser. 2015-AA, Cl. A 3.16 11/15/24 9,175,000 b 9,115,969 Sunoco Logistics Partner, Gtd. Notes 5.35 5/15/45 1,430,000 1,065,226 SunTrust Auto Receivables Trust, Ser. 2015-15A, Cl. A3 1.42 9/16/19 7,025,000 b 6,957,108 T-Mobile USA, Gtd. Notes 6.00 3/1/23 2,900,000 2,943,500 U.S. Treasury Bonds 2.50 2/15/45 25,000 c 22,438 U.S. Treasury Bonds 2.88 8/15/45 1,125,000 1,092,876 U.S. Treasury Inflation-Protected Securities, Notes 0.13 4/15/20 33,490,399 h 33,088,113 Visa, Sr. Unscd. Notes 2.20 12/14/20 9,250,000 9,239,233 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 4,175,000 b 4,076,574 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 4,385,000 d 4,348,459 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.90 6/15/49 7,030,000 d 7,039,337 Walgreens Boots Alliance, Gtd. Notes 3.80 11/18/24 1,450,000 1,409,361 Wells Fargo & Co., Sr. Unscd. Notes 2.63 12/15/16 1,580,000 1,601,682 Wells Fargo & Co., Sub. Notes 4.30 7/22/27 6,430,000 6,577,401 West, Gtd. Notes 5.38 7/15/22 3,530,000 b 3,057,863 Westlake Automobile Receivables Trust, Ser. 2014-2A, Cl. D 2.86 7/15/21 2,200,000 b 2,164,922 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 3,571,000 b,d 3,651,348 Viet Nam - .2% Vietnam Government, Sr. Unscd. Bonds 4.80 11/19/24 2,030,000 1,962,259 18 Bonds and Notes - 95.5% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Viet Nam - .2% (continued) Vietnam Government, Sr. Unscd. Bonds 4.80 11/19/24 2,075,000 b 2,005,757 Total Bonds and Notes (cost $1,980,147,883) Short-Term Investments - .9% U.S. Treasury Bills 0.15 2/11/16 4,855,000 i 4,854,359 U.S. Treasury Bills 0.21 3/31/16 12,890,000 i 12,884,780 Total Short-Term Investments (cost $17,737,313) Other Investment - 8.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $167,760,899) 167,760,899 j Investment of Cash Collateral for Securities Loaned - .9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $18,584,235) 18,584,235 j Total Investments (cost $2,184,230,330) 105.6% Liabilities, Less Cash and Receivables (5.6%) Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar CAD—Canadian Dollar EUR—Euro GBP—British Pound JPY—Japanese Yen KRW—Korean Won MXN—Mexican Peso NOK—Norwegian Krone PLN—Polish Zloty SEK—Swedish Krona SGD—Singapore Dollar b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2015, these securities were valued at $389,428,717 or 19.14% of net assets. c Security, or portion thereof, on loan. At December 31, 2015, the value of the fund’s securities on loan was $23,119,224 and the value of the collateral held by the fund was $24,012,991 consisting of cash collateral of $18,584,235 and U.S. Government & Agency securities valued at $5,428,756. d Variable rate security—interest rate subject to periodic change. e Principal amount for accrual purposes is periodically adjusted based on changes in the Italian Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. 19 STATEMENT OF INVESTMENTS (continued) g The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. h Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. i Held by or on behalf of a counterparty for open financial futures contracts. j Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 61.0 Corporate Bonds 16.3 Asset-Backed 9.6 Money Market Investments 9.2 Commercial Mortgage-Backed 6.7 U.S. Government 2.5 Residential Mortgage-Backed .3 † Based on net assets. See notes to financial statements. 20 STATEMENT OF FINANCIAL FUTURES December 31, 2015 Contracts Market Value Covered by Contracts ($) Expiration Unrealized Appreciation (Depreciation) at 12/31/2015 ($) Financial Futures Long Australian 3 Year Bond 75 6,091,945 March 2016 12,506 U.S. Treasury 10 Year Notes 220 27,699,375 March 2016 (41,173) U.S. Treasury Ultra Long Bond 449 71,250,688 March 2016 472,170 Financial Futures Short Euro BTP Italian Government Bond 54 (8,093,809) March 2016 (67,574) Euro-Bobl 198 (28,117,261) March 2016 11,348 Euro-Bond 511 (87,698,055) March 2016 189,410 Japanese 10 Year Bond 40 (49,599,401) March 2016 (93,357) Long Gilt 400 (68,857,340) March 2016 343,122 U.S. Treasury 2 Year Notes 629 (136,640,422) March 2016 160,020 U.S. Treasury 5 Year Notes 13 (1,538,164) March 2016 7,085 Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 21 STATEMENT OF ASSETS AND LIABILITIES December 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $23,119,224)—Note 1(c): Unaffiliated issuers 1,997,885,196 1,962,106,223 Affiliated issuers 186,345,134 186,345,134 Cash 6,993,199 Cash denominated in foreign currency 4,712,452 4,690,135 Dividends, interest and securities lending income receivable 13,852,585 Receivable for shares of Beneficial Interest subscribed 12,941,496 Receivable for investment securities sold 12,578,749 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 6,103,441 Receivable for futures variation margin—Note 4 260,651 Prepaid expenses 97,964 2,205,969,577 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 967,759 Payable for investment securities purchased 132,987,337 Liability for securities on loan—Note 1(c) 18,584,235 Payable for shares of Beneficial Interest redeemed 8,001,005 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 7,816,290 Unrealized depreciation on swap agreements—Note 4 1,488,003 Swap premium received—Note 4 555,384 Distributions payable 65,755 Accrued expenses 342,334 170,808,102 Net Assets ($) 2,035,161,475 Composition of Net Assets ($): Paid-in capital 2,090,515,650 Accumulated distributions in excess of investment income—net (2,223,109) Accumulated net realized gain (loss) on investments (15,288,001) Accumulated net unrealized appreciation (depreciation) on investments, swap transactions and foreign currency transactions (including $993,557 net unrealized appreciation on financial futures) (37,843,065) Net Assets ($) 2,035,161,475 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 264,829,456 77,459,522 1,610,589,705 82,282,792 Shares Outstanding 12,590,706 3,696,919 76,481,186 3,906,668 Net Asset Value Per Share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Year Ended December 31, 2015 Investment Income ($): Income: Interest (net of $13,274 foreign taxes withheld at source) 35,524,811 Dividends from affiliated issuers 64,353 Income from securities lending—Note 1(c) 77,082 Total Income 35,666,246 Expenses: Investment advisory fee—Note 3(a) 5,690,836 Shareholder servicing costs—Note 3(c) 1,426,874 Distribution fees—Note 3(b) 431,286 Registration fees 245,997 Custodian fees—Note 3(c) 236,780 Administration fee—Note 3(a) 208,825 Prospectus and shareholders’ reports 108,812 Professional fees 94,949 Trustees’ fees and expenses—Note 3(d) 94,678 Loan commitment fees—Note 2 17,008 Miscellaneous 87,100 Total Expenses 8,643,145 Less—reduction in fees due to earnings credits—Note 3(c) (46) Net Expenses 8,643,099 Investment Income—Net 27,023,147 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (75,225,405) Net realized gain (loss) on options transactions 1,589,904 Net realized gain (loss) on financial futures 4,255,083 Net realized gain (loss) on swap transactions (1,585,501) Net realized gain (loss) on forward foreign currency exchange contracts 66,437,522 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (25,306,292) Net unrealized appreciation (depreciation) on options transactions (68,302) Net unrealized appreciation (depreciation) on financial futures 1,639,513 Net unrealized appreciation (depreciation) on swap transactions (1,948,374) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (13,840,948) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 23 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2015 2014 Operations ($): Investment income—net 27,023,147 11,928,219 Net realized gain (loss) on investments (4,528,397) 32,976,251 Net unrealized appreciation (depreciation) on investments (39,524,403) (6,083,552) Net Increase (Decrease) in Net Assets Resulting from Operations 38,820,918 Dividends to Shareholders from ($): Investment income—net: Class A (4,739,475) (3,799,390) Class C (898,465) (613,562) Class I (29,223,825) (18,823,205) Class Y (1,499,909) (725,692) Net realized gain on investments: Class A (1,032,412) (1,698,862) Class C (276,611) (385,180) Class I (5,248,506) (8,694,624) Class Y (129,524) (382,431) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 257,100,661 75,604,089 Class C 60,124,917 14,489,781 Class I 1,375,190,537 453,580,377 Class Y 79,255,196 28,122,125 Dividends reinvested: Class A 5,941,425 5,155,514 Class C 1,175,179 994,639 Class I 31,562,157 26,995,379 Class Y 1,586,222 1,041,101 Cost of shares redeemed: Class A (111,906,096) (64,403,664) Class C (9,261,229) (7,299,771) Class I (377,567,985) (125,522,900) Class Y (24,472,558) (988,103) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 1,288,728,426 407,768,567 Total Increase (Decrease) in Net Assets 1,228,650,046 411,466,539 Net Assets ($): Beginning of Period 806,511,429 395,044,890 End of Period 2,035,161,475 806,511,429 Undistributed (distributions in excess of) investment income—net (2,223,109) 910,261 24 Year Ended December 31, 2015 2014 Capital Share Transactions (Shares): Class A Shares sold 11,855,699 3,446,725 Shares issued for dividends reinvested 277,424 237,547 Shares redeemed (5,212,459) (2,954,480) Net Increase (Decrease) in Shares Outstanding 6,920,664 729,792 Class C Shares sold 2,780,277 660,646 Shares issued for dividends reinvested 55,086 45,968 Shares redeemed (432,481) (337,451) Net Increase (Decrease) in Shares Outstanding 2,402,882 369,163 Class I a Shares sold 63,625,086 20,607,048 Shares issued for dividends reinvested 1,473,449 1,241,757 Shares redeemed (17,524,175) (5,749,657) Net Increase (Decrease) in Shares Outstanding 47,574,360 16,099,148 Class Y a Shares sold 3,682,474 1,281,659 Shares issued for dividends reinvested 74,507 47,846 Shares redeemed (1,135,152) (44,713) Net Increase (Decrease) in Shares Outstanding 2,621,829 1,284,792 a During the period ended December 31, 2015, 221,701 Class I shares representing $4,733,312 were exchanged for 221,597 Class Y shares and during the period ended December 31, 2014, 399,074 Class I shares representing $8,731,731 were exchanged for 399,074 Class Y shares. See notes to financial statements. 25 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended December 31, Class A Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 21.69 21.14 21.82 20.74 20.84 Investment Operations: Investment income—net a .37 .44 .51 .43 .48 Net realized and unrealized gain (loss) on investments (.50) 1.15 (.55) 1.48 .21 Total from Investment Operations (.13) 1.59 (.04) 1.91 .69 Distributions: Dividends from investment income—net (.41) (.73) (.62) (.37) (.79) Dividends from net realized gain on investments (.12) (.31) (.02) (.46) (.00) b Total Distributions (.53) (1.04) (.64) (.83) (.79) Net asset value, end of period 21.03 21.69 21.14 21.82 20.74 Total Return (%) c (.61) 7.55 (.18) 9.26 3.36 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .82 .89 .88 .93 1.00 Ratio of net expenses to average net assets .82 .89 .88 .93 .98 Ratio of net investment income to average net assets 1.68 2.06 2.35 1.99 2.26 Portfolio Turnover Rate 178.07 180.28 189.93 245.46 d 267.08 d Net Assets, end of period ($ x 1,000) 264,829 122,987 104,431 75,834 48,509 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012 and 2011 were 197.97% and 247.48%, respectively. See notes to financial statements. 26 Year Ended December 31, Class C Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 21.63 21.06 21.74 20.68 20.79 Investment Operations: Investment income—net a .21 .28 .34 .27 .31 Net realized and unrealized gain (loss) on investments (.49) 1.14 (.55) 1.47 .23 Total from Investment Operations (.28) 1.42 (.21) 1.74 .54 Distributions: Dividends from investment income—net (.28) (.54) (.45) (.22) (.65) Dividends from net realized gain on investments (.12) (.31) (.02) (.46) (.00) b Total Distributions (.40) (.85) (.47) (.68) (.65) Net asset value, end of period 20.95 21.63 21.06 21.74 20.68 Total Return (%) c (1.34) 6.76 (.94) 8.42 2.56 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.55 1.65 1.63 1.68 1.76 Ratio of net expenses to average net assets 1.55 1.65 1.63 1.68 1.73 Ratio of net investment income to average net assets .95 1.29 1.58 1.24 1.47 Portfolio Turnover Rate 178.07 180.28 189.93 245.46 d 267.08 d Net Assets, end of period ($ x 1,000) 77,460 27,989 19,481 16,613 10,778 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012 and 2011 were 197.97% and 247.48%, respectively. See notes to financial statements. 27 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class I Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 21.71 21.17 21.85 20.77 20.86 Investment Operations: Investment income—net a .43 .51 .57 .50 .54 Net realized and unrealized gain (loss) on investments (.48) 1.14 (.55) 1.47 .23 Total from Investment Operations (.05) 1.65 .02 1.97 .77 Distributions: Dividends from investment income—net (.48) (.80) (.68) (.43) (.86) Dividends from net realized gain on investments (.12) (.31) (.02) (.46) (.00) b Total Distributions (.60) (1.11) (.70) (.89) (.86) Net asset value, end of period 21.06 21.71 21.17 21.85 20.77 Total Return (%) (.28) 7.85 .11 9.55 3.72 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .52 .59 .57 .63 .67 Ratio of net expenses to average net assets .52 .59 .57 .63 .66 Ratio of net investment income to average net assets 1.99 2.35 2.62 2.29 2.58 Portfolio Turnover Rate 178.07 180.28 189.93 245.46 c 267.08 c Net Assets, end of period ($ x 1,000) 1,610,590 627,638 271,132 200,694 140,527 a Based on average shares outstanding. b Amount represents less than $.01 per share. c The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012 and 2011 were 197.97% and 247.48%, respectively. See notes to financial statements. 28 Year Ended December 31, Class Y Shares 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 21.71 21.17 21.23 Investment Operations: Investment income—net b .44 .54 .30 Net realized and unrealized gain (loss) on investments (.49) 1.12 .04 Total from Investment Operations (.05) 1.66 .34 Distributions: Dividends from investment income—net (.48) (.81) (.40) Dividends from net realized gain on investments (.12) (.31) - Total Distributions (.60) (1.12) (.40) Net asset value, end of period 21.06 21.71 21.17 Total Return (%) (.29) 7.94 1.60 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .48 .54 .55 d Ratio of net expenses to average net assets .48 .54 .55 d Ratio of net investment income to average net assets 2.03 2.41 2.84 d Portfolio Turnover Rate 178.07 180.28 189.93 Net Assets, end of period ($ x 1,000) 82,283 27,897 1 a From the close of business on July 1, 2013 (commencement of initial offering) to December 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 29 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus/Standish Global Fixed Income Fund (the “fund”) is a separate non-diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering seven series, including the fund. The fund’s investment objective is to seek to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Standish Mellon Asset Management Company LLC (“Standish”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that 30 series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 31 NOTES TO FINANCIAL STATEMENTS (continued) Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board of Trustees (the “Board”) . Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. 32 For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2015 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Asset-Backed - 195,485,189 - 195,485,189 Commercial Mortgage-Backed - 135,570,386 - 135,570,386 Corporate Bonds † - 331,498,610 - 331,498,610 Foreign Government - 1,241,323,010 - 1,241,323,010 Mutual Funds 186,345,134 - - 186,345,134 Residential Mortgage-Backed - 6,286,462 - 6,286,462 U.S. Treasury - 51,942,566 - 51,942,566 Other Financial Instruments: Financial Futures †† 1,195,661 - - 1,195,661 Forward Foreign Currency Exchange Contracts †† - 6,103,441 - 6,103,441 33 NOTES TO FINANCIAL STATEMENTS (continued) Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Liabilities ($) Other Financial Instruments: Financial Futures †† (202,104) - - Forward Foreign Currency Exchange Contracts †† - (7,816,290) - Swaps †† - (1,488,003) - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At December 31, 2015, there were no transfers between levels of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the 34 market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended December 31, 2015, The Bank of New York Mellon earned $16,441 from lending portfolio securities, pursuant to the securities lending agreement. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended December 31, 2015 were as follows: Affiliated Investment Company Value 12/31/2014 ($) Purchases ($) Sales ($) Value 12/31/2015 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 20,171,605 1,594,316,309 1,446,727,015 167,760,899 8.3 Dreyfus Institutional Cash Advantage Fund 6,175,956 403,645,225 391,236,946 18,584,235 .9 Total (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less 35 NOTES TO FINANCIAL STATEMENTS (continued) liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry or country. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2015, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $7,700,474 and unrealized depreciation $45,368,675. In addition, the fund deferred for tax purposes 36 late year ordinary losses of $2,285,026 to the first day of the following fiscal year. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2015. The fund has $7,700,474 of short-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2015 and December 31, 2014 were as follows: ordinary income $38,068,010 and $27,021,623, and long-term capital gains $4,980,717 and $8,101,323, respectively. During the period ended December 31, 2015, as a result of permanent book to tax differences, primarily due to the tax treatment for paydown gains and losses on mortgage-backed securities, foreign currency transactions, amortization of premiums, swap periodic payments, treasury inflation-protected securities, dividend reclassification and consent fees, the fund increased accumulated undistributed investment income-net by $6,205,157 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $480 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2015, the fund did not borrow under the Facilities. 37 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .40% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from December 20, 2015 through May 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund so that the expenses of Class Y shares (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .50% of the value of Class Y shares’ average daily net assets. During the period ended December 31, 2015, there was no reimbursement pursuant to the undertaking. Pursuant to a sub-investment advisory agreement between Dreyfus and Standish, Standish serves as the fund’s sub-investment adviser responsible for the day-to-day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. The fund has a Fund Accounting and Administrative Services Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative, accounting and recordkeeping services for the fund. The fund has agreed to compensate Dreyfus for providing accounting and recordkeeping services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related 38 facilities, equipment and clerical help. The fee is based on the fund’s average daily net assets and computed at the following annual rates: .10% of the first $500 million, .065% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $208,825 during the period ended December 31, 2015. During the period ended December 31, 2015, the Distributor retained $17,627 from commissions earned on sales of the fund’s Class A shares and $46,184 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended December 31, 2015, Class C shares were charged $431,286 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended December 31, 2015 , Class A and Class C shares were charged $558,689 and $143,762, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. 39 NOTES TO FINANCIAL STATEMENTS (continued) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2015, the fund was charged $19,829 for transfer agency services and $977 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $46. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended December 31, 2015, the fund was charged $236,780 pursuant to the custody agreement. During the period ended December 31, 2015, the fund was charged $10,946 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $653,345, administration fees $31,091, Distribution Plan fees $48,053, Shareholder Services Plan fees $71,381, custodian fees $160,000, Chief Compliance Officer fees $2,647 and transfer agency fees $1,242. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts, financial futures, options transactions and swap transactions, during the period ended December 31, 2015, amounted to $3,651,047,765 and $2,365,668,308, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into 40 International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its OTC derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended December 31, 2015 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at December 31, 2015 are set forth in the Statement of Financial Futures. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates and foreign currencies, or as a substitute for an investment. The fund is subject to market risk, interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. 41 NOTES TO FINANCIAL STATEMENTS (continued) As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. At December 31, 2015, there were no options written outstanding. The following summarizes the fund’s call/put options written during the period ended December 31, 2015: Option Written: Face Amount Covered By Contracts ($) Premiums Received ($) Options Terminated Cost ($) Net Realized Gain (Loss) ($) Contracts outstanding December 31, 2014 - - Contracts written 288,330,000 2,521,176 Contracts terminated: Contracts closed 23,330,000 253,684 759,470 (505,786) Contracts expired 265,000,000 2,267,492 - 2,267,492 Total contracts terminated 288,330,000 2,521,176 759,470 1,761,706 Contracts outstanding December 31, 2015 - - 42 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at December 31, 2015: Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Purchases: Bank of America Mexican New Peso, Expiring 1/29/2016 814,075,000 48,370,469 47,133,289 (1,237,180) Citigroup Indian Rupee, Expiring 1/29/2016 2,528,195,000 37,875,075 38,029,439 154,364 Credit Suisse International Russian Ruble, Expiring 1/29/2016 601,600,000 8,814,652 8,174,227 (640,425) 43 NOTES TO FINANCIAL STATEMENTS (continued) Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Purchases: (continued) Goldman Sachs International Australian Dollar, Expiring 1/4/2016 40,055,015 29,200,931 29,188,022 (12,909) Norwegian Krone, Expiring 1/29/2016 172,470,000 19,841,242 19,478,627 (362,615) JP Morgan Chase Bank Euro, Expiring 1/4/2016 42,453,285 46,333,090 46,136,349 (196,741) Mexican New Peso, Expiring 1/29/2016 89,900,000 5,304,121 5,205,027 (99,094) Russian Ruble, Expiring 1/29/2016 801,535,000 11,154,119 10,890,839 (263,280) Swedish Krona, Expiring 1/29/2016 136,125,000 15,900,038 16,140,167 240,129 Morgan Stanley Capital Services South African Rand, Expiring 1/29/2016 4,920,000 324,531 316,413 (8,118) Royal Bank of Canada Canadian Dollar, Expiring 1/5/2016 62,936,961 45,339,712 45,484,542 144,830 Sales: Bank of America Australian Dollar, Expiring 1/29/2016 462,140,000 334,246,985 336,266,013 (2,019,028) Canadian Dollar, Expiring 1/29/2016 22,670,000 16,368,799 16,384,634 (15,835) Polish Zloty, Expiring 1/29/2016 3,850,000 962,067 980,790 (18,723) 44 Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Sales: (continued) Citigroup Canadian Dollar, Expiring 1/29/2016 62,040,000 44,513,752 44,839,112 (325,360) Euro, Expiring 1/29/2016 18,880,000 20,623,462 20,533,044 90,418 Credit Suisse International Euro, Expiring 1/29/2016 52,003,000 57,102,175 56,556,138 546,037 Goldman Sachs International Australian Dollar, Expiring 1/29/2016 40,060,000 29,169,029 29,148,779 20,250 Canadian Dollar, Expiring 1/29/2016 1,890,000 1,353,786 1,365,989 (12,203) Euro, Expiring 1/29/2016 2,929,000 3,215,794 3,185,450 30,344 Singapore Dollar, Expiring 1/29/2016 33,660,000 23,806,492 23,714,572 91,920 JP Morgan Chase Bank British Pound, Expiring 1/29/2016 33,095,000 49,223,186 48,793,097 430,089 Euro, Expiring 1/29/2016 158,691,000 173,962,132 172,585,238 1,376,894 Japanese Yen, Expiring 1/29/2016 13,596,303,000 112,025,435 113,189,483 (1,164,048) South African Rand, Expiring 1/29/2016 5,315,000 369,742 341,816 27,926 South Korean Won, Expiring 1/29/2016 43,556,790,000 37,151,816 37,116,469 35,347 45 NOTES TO FINANCIAL STATEMENTS (continued) Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Sales: (continued) JP Morgan Chase Bank (continued) Swedish Krona, Expiring 1/29/2016 260,000 30,369 30,828 (459) Taiwan Dollar, Expiring 1/29/2016 1,240,855,000 37,535,116 37,782,340 (247,224) Morgan Stanley Capital Services Euro, Expiring 1/29/2016 2,750,000 3,006,582 2,990,777 15,805 Japanese Yen, Expiring 1/29/2016 491,190,000 4,051,141 4,089,166 (38,025) Nomura Securities Australian Dollar, Expiring 1/29/2016 36,710,000 26,309,140 26,711,225 (402,085) South Korean Won, Expiring 1/29/2016 4,643,700,000 4,047,856 3,957,081 90,775 Royal Bank of Canada Canadian Dollar, Expiring 1/29/2016 62,940,000 45,343,927 45,489,583 (145,656) Royal Bank of Scotland Euro, Expiring 1/29/2016 98,498,000 108,238,467 107,122,022 1,116,445 UBS Canadian Dollar, Expiring 1/29/2016 60,850,000 43,632,582 43,979,045 (346,463) Euro, Expiring 1/29/2016 156,749,000 172,055,293 170,473,206 1,582,087 New Zealand Dollar, Expiring 1/29/2016 26,810,000 18,038,840 18,299,659 (260,819) 46 Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Sales: (continued) UBS (continued) Norwegian Krone, Expiring 1/29/2016 79,600,000 9,099,743 8,989,962 109,781 Gross Unrealized Appreciation Gross Unrealized Depreciation Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. 47 NOTES TO FINANCIAL STATEMENTS (continued) Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. At December 31, 2015, there were no interest rate swap agreements outstanding. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these agreements are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, 48 underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. The following summarizes open credit default swaps entered into by the fund at December 31, 2015: OTC Credit Default Swaps Reference
